Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                      Claims Cancelled

Claims 1-7 are cancelled.

                                                    Art Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim 8,10 and 13   is/are rejected under 35 U.S.C. 103 as being unpatentable  over Kretsis (2010/0168891) in view of the Well Known Prior Art.

      With respect to claim 8,  Kretsis teaches a computer assembly as the claimed coordinated data generation device used by a component mounter (user at para. 53) configured to perform processing for mounting electronic components 18 on board 11 while the board is conveyed and stopped (see para. 54) at a target position and mounting the component 18 after correction character alignment, as taught at para. 60.        

     While Kretsis teaches the use of one board with one set of  dimensions illustrated, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to replace the dimension of board 11 such as to use different boards upon which components will be mounted. There is no prohibition in Kretsis that only one set of dimensions of the board are used. Moreover, the dimensional target marks  13(a-c) could also be transposed on other mounting boards. Again, Kretsis does not teach that only one set of dimensions of the board must be used, therefore one of ordinary skill in the art would have known to use a board of varying dimensions. 




     With respect to claim 13,   Kretsis teaches a computer assembly for performing the method of  using  a component mounter (user at para. 53) configured to perform processing for mounting electronic components 18 on board 11 while the board is conveyed and stopped (see para. 54) at a target position and mounting the component 18 after correction character alignment, as taught at para. 60.  Kretsis teaches a method implemented by  a computer 2 such  that the deviations for correcting character alignment may occur as the board 17 approaches the camera target position, see para. 55 where it states that the board 11 moves relative to camera 3 and observes target position points 13(a-c). Kretsis teaches a board information input process which is the combination of camera 3, computer 2, keyboard 5 and display 4 for determining the direction of the board as it is conveyed relative to the camera position (assumes both directions of the board in parallel and perpendicular to the conveyance). Kretsis teaches a computer 2, as explained in para. 27, lines 4, 10 as the coordinate generation  section for generating coordinate data, at predetermined locations, see para. 27, line 8. Kretsis shows that the edge of the board is illustrated on the CRT and is within the imaging region of the camera 3 as relates to the target positions 13 (a-c) which show movement in the parallel  and perpendicular directions of conveyance. 




                      Claims Objected As Containing Allowable Matter
Claims 9, 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664